Citation Nr: 1201806	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from 
February 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2008, Veteran requested a Board videoconference hearing before a Veterans Law Judge.  In a November 2011 written statement, submitted by the Veteran's representative prior to the occurrence of the videoconference hearing, the Veteran withdrew his appeal.


FINDING OF FACT

In a written statement received in November 2011, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of an increased rating in excess of 70 percent for service-connected PTSD.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for an increased rating in excess of 70 percent for service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an November 2011 written statement, submitted by the Veteran's representative prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issue of an increased rating in excess of 70 percent for service-connected PTSD.

As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of an increased rating in excess of 70 percent for service-connected PTSD, and it is dismissed.


ORDER

The appeal for an increased rating in excess of 70 percent for service-connected PTSD is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


